Mr. Justice Clayton
delivered this opinion.
I fully concur in the opinion of the majority of the court, except as to the part which relates to the legacies and expenses directed to be paid on account of the slaves in this state. As the bequest in regard to their emancipation fails, the fund provided to carry out the testator’s intention in that particular, in my view sinks into the general residuum of his estate, and does not constitute a portion of that surplus which, is directed specially to go to Yeatman and Mahorner.
This difference, however, is as to the application of an acknowledged principle ; not in relation to any principle itself. In all other respects the opinion has my unqualified assent.